Citation Nr: 0715320	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  05-00 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disability of the lumbosacral spine. 

2.  Entitlement to service connection for right leg sciatica, 
claimed as secondary to a disability of the lumbosacral 
spine.

3.  Entitlement to service connection for left leg sciatica, 
claimed as secondary to a disability of the lumbosacral 
spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1963 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to the benefits 
currently sought on appeal.

The appeal with respect to the merits of the service 
connection claims is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.

FINDINGS OF FACT

1.  Service connection was denied for a low back disorder in 
April 1987.  The veteran did not appeal that decision.

2.  Evidence received since April 1987 relates to an 
unestablished fact necessary to substantiate the claim for 
service connection and raises a reasonable possibility of 
substantiating the claim.

CONCLUSIONS OF LAW

1.  The April 1987 RO decision is final.  38 U.S.C.A. 
§ 4005(c) (1982); 38 C.F.R. §§ 3.160, 19.129, 19.192 (1986).  

2.  The evidence added to the record since April 1987 is new 
and material; the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New & Material Evidence

The veteran seeks service connection for his current low back 
disorder and secondary conditions thereto, which he contends 
is the result of an in-service accident in which he twisted 
his back while wrangling with a fuel hose.  By rating 
decision dated in April 1987, the RO denied the veteran's 
claim on the basis that his service medical records 
demonstrated a congenital back disorder that had not been 
aggravated, rather than an acquired back disorder caused by 
service.  The veteran did not perfect an appeal with respect 
to this decision.  

Applicable law provides that the April 1987 RO decision that 
was unappealed is final.  38 C.F.R. §§ 3.160, 19.129, 19.192 
(1986).  Once a decision becomes final, new and material 
evidence is required to reopen the claim which was denied.  
38 U.S.C.A. § 5108 (West 2002). 

"New" evidence is existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2006).

In the application which is the subject of this appeal, the 
veteran submitted two private physicians' statements finding 
that the veteran's current back disorder is medically related 
to the incident in service.  Presuming their credibility for 
the limited purpose of ascertaining their materiality, these 
statements are found to relate to the unestablished fact 
necessary to substantiate the claim, specifically that the 
current disorder is related not to a congenital disorder but 
instead to an in-service injury.  Because a positive 
relationship is noted, the statements also raise a reasonable 
possibility of substantiating the claims.  Therefore, the 
veteran is found to have submitted new and material evidence 
sufficient to reopen his previously denied claim of 
entitlement to service connection for a back disorder.  On 
this limited issue, the appeal is granted.


ORDER

New and material evidence having been submitted, the 
application to reopen the claim of entitlement to service 
connection for a back disorder is granted.


REMAND

The Board is required to seek a medical opinion if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of a current disability, 
establishes that the veteran suffered an event, injury or 
disease in service, and indicates that the current disability 
may be associated with the in-service event, injury or 
disease.  38 C.F.R. § 3.159(c)(4) (2006).  

Here, the current medical evidence establishes that the 
veteran receives treatment for degenerative disc disease of 
the lumbosacral spine with associated neurological symptoms, 
and also carries a diagnosis of spinal stenosis.  The 
veteran's service medical records confirm that in April and 
May 1966, the veteran sought treatment for back pain.  The 
initial records relate "no recent trauma."  However, later 
records indicate that the veteran sustained a lumbar strain.  
The question therefore remains whether the evidence indicates 
that there may be an association.  Such an indication will be 
found when there is "medical evidence that suggests a nexus 
but is too equivocal or lacking in specificity to support a 
decision on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation."  McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006). 

A March 2007 private medical opinion indicates that the 
veteran's current disability is related to his service.  
Although this opinion does not address the congenital aspect 
of the veteran's back disorder, it does relate his current 
symptoms to his service medical records.  The veteran also 
has testified credibly as to a continuity of symptoms since 
service.  Thus, further medical opinion should be sought.  
Also, because it is unclear exactly which diagnoses the 
veteran carries with respect to his back, an examination is 
necessary.

The issues of secondary service connection are inextricably 
intertwined; therefore, they must be remanded concurrently.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding 
that two issues are "inextricably intertwined" when they 
are so closely tied together that a final decision cannot be 
rendered unless both issues have been considered).

As a final matter, during the pendency of the appeal, the 
notice requirements under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2005) have been interpreted to 
apply to all aspects of service connection claims, to include 
the initial disability rating and effective date elements of 
service connection claims.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Corrective notice should be sent to 
the veteran to so comply. 

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of the information and 
evidence necessary to substantiate his claims 
for service connection and secondary service 
connection, to include the rating criteria by 
which a disability granted service connection 
will be evaluated and how the effective date of 
that grant will be assigned.  The veteran 
should be advised what information and evidence 
that VA would seek to provide and what 
information and evidence that he is expected to 
provide.  He should also be instructed to 
submit any evidence in his possession that 
pertained to his claims.

2.  Schedule the veteran for a VA spine 
examination to determine the nature and 
etiology of any lumbosacral spine disorder 
diagnosed.  An effort should be made to 
distinguish between any congenital back 
disorder present and any acquired back disorder 
present.  Both orthopedic and neurologic 
manifestations should be documented.  Specific 
attention is invited to the tabbed records in 
the service medical records folder, showing 
back pain, a lumbar strain, and spina bifida 
occulta, as well as the private physician's 
statement dated in March 2007 relating the 
current disorder to an in-service event.  Based 
on a full review of the claims file, and in 
particular on the aforementioned evidence, the 
examiner is asked to render an opinion as to 
the following:

a. if a congenital disorder is present, is 
it at least as likely as not (probability of 
fifty percent or more) that the disorder 
increased in severity due to the in-service 
lumbar strain noted in May 1966?

b. if an acquired back disorder is present, 
is it at least as likely as not (probability 
of fifty percent or more) medically related 
to the veteran's in-service lumbar strain 
noted in May 1966?

c. if sciatica is present, is it due to, or 
the result of, either the congenital or 
acquired back disorder?

A rationale for any opinion expressed should be 
included.  The term "as likely as not" does 
not mean "within the realm of medical 
possibility," but rather that the evidence of 
record is so evenly divided that, in the 
examiner's expert opinion, it is as medically 
sound to find in favor of the proposition as it 
is to find against it.

3.  Thereafter, readjudicate the issues on appeal.  
If the determinations remain unfavorable to the 
veteran, he and his representative should be 
furnished a supplemental statement of the case which 
addresses all evidence associated with the claims 
file since the last statement of the case.  The 
veteran and his representative should be afforded the 
applicable time period in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



 Department of Veterans Affairs


